DETAILED ACTION

Claims 1-2 and 5-6 are allowed. Claims 3-4, and 7-16 have been cancelled.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Information Disclosure Statement

The Information Disclosure Statement(s) submitted by applicant on 07/25/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	
Response to Arguments 

Applicant's remarks filed on 06/21/2022 with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Greg Meyer on 07/29/2022.

This listing of claims will replace all prior versions and listings of claims in the application:

IN THE CLAIMS:
1.	(Currently Amended) An authentication system for validating identity credentials of a user attempting to access a resource provided by a remote resource provision system, the authentication system comprising:
an input configured to receive, in connection with registration of a digital identity of a user, from a remote third party server, a cryptographic identifier corresponding to digital identity data of the user, which is validated, and a token identifier associated with the user;
wherein the digital identity data includes an image of one of: a passport, a driver’s license or an identity card of the user, the token identifier specific to the digital identity data; and 
wherein the cryptographic identifier corresponds to a first hash generated, by the remote third party server, using a cryptographic hashing algorithm, over the image of the one of: the passport, the driver’s license or the identity card of the user;
a data store configured to store the cryptographic identifier as a pre-stored cryptographic identifier in association with the token identifier, the pre-stored cryptographic identifier unique to the image of the one of: the passport of the user, the driver’s license of the user and the identity card of the user; 
wherein the [[an]] input is further configured to receive, from the remote resource provision system, an authentication request comprising a cryptographic representation of the digital identity data of the user and the  token identifier; 
a processor configured to:
determine the [[a]] pre-stored cryptographic identifier corresponding to the token identifier; and  
compare the received cryptographic representation with the pre-stored cryptographic identifier; and
an output configured to transmit, to the remote resource provision system and in response to a match between the received cryptographic representation and the pre-stored cryptographic identifier, an authentication confirmation indicating successful validation of the digital identity data.

2.	(Currently Amended) The authentication system of claim 1, wherein the cryptographic representation corresponds to a second  hash generated over the digital identity data by the remote resource provision system using the [[a]] cryptographic hashing algorithm.

3.	(Cancelled).

4.	(Cancelled).

5.	(Previously Presented) The authentication system of claim 1, wherein the remote resource provision system is a merchant, and the resource is associated with a payment transaction carried out between the user and the merchant.

6.	(Original) The authentication system of claim 5, wherein the authentication system is an issuer of a payment device used to carry out the payment transaction.

7.-17.	(Cancelled)


Allowable Subject Matter

Claims 1-2 and 5-6 are allowed.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Applicant's remarks filed on 06/21/2022 with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

	Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493